Title: P. de Valltone to Thomas Jefferson, 18 July 1817
From: Valltone, P. de
To: Jefferson, Thomas


          
            Honorable sir,
            Charlottesville
July 18th 1817.
          
          I tooke the liberty of directing a letter to you yesterday, the bearers being two young gentlemen, living with me, at Wells’s Hotel, not wishing to remit the letter to proper hands, they handed it to a person, which perhapps has not transmitted the Same, to you, if he has done it I hope you will be so kind as to excuse my liberty of so doing, as I find meself better  I expect to proceed to Tombegbee after tomorrow; wishing you a very good health—I beg to remain with the utmost respect
          
            honble sir—your most obt hble Servant
            P. de Valltone
          
        